Case 7:16-cv-00222-WLS Document 152 Filed 12/11/19. Page 1 of 2
iled at 12:14 A  M
——__ ff, 20 4
BCL

—_—_—_—___.___.

DEPUTY CLERK, U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT ~° MIDDLE DISTRICT OF GEORGIA

MIDDLE DISTRICT OF GEORGIA
VALDOSTA DIVISION

 

 

IN RE FLOWERS FOODS, _ INC. Case No. 7:16-CV-00222 (WLS)
SECURITIES LITIGATION

Honorable W. Louis Sands

 

 

ORDER APPROVING
PLAN OF ALLOCATION OF NET SETTLEMENT FUND

This matter came on for hearing on December 11, 2019 (the “Settlement Hearing”) on Lead
Plaintiffs motion to determine whether the proposed plan of allocation of the Net Settlement Fund
(“Plan of Allocation”) created by the Settlement achieved in the above-captioned class action (the
“Action”) should be approved. The Court having considered all matters submitted to it at the
Settlement Hearing and otherwise; and it appearing that notice of the Settlement Hearing
substantially in the form approved by the Court was mailed to all Settlement Class Members who
or which could be identified with reasonable effort, and that a summary notice of the hearing
substantially in the form approved by the Court was published in Jnvestor’s Business Daily and
was transmitted over the PR Newswire pursuant to the specifications of the Court; and the Court

having considered and determined the fairness and reasonableness of the proposed Plan of

Allocation,
NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
L. This Order approving the proposed Plan of Allocation incorporates by reference the

definitions in the Stipulation and Agreement of Settlement dated July 12, 2019 (ECF No. 140-3)
(the “Stipulation”) and all capitalized terms not otherwise defined herein shall have the same
meanings as set forth in the Stipulation.

2. The Court has jurisdiction to enter this Order approving the proposed Plan of
Allocation, and over the subject matter of the Action and all parties to the Action, including all
Settlement Class Members.

3, Notice of Plaintiffs’ motion for approval of the proposed Plan of Allocation was

given to all Settlement Class Members who could be identified with reasonable effort. The form
Case 7:16-cv-00222-WLS Document 152 Filed 12/11/19 Page 2 of 2

and method of notifying the Settlement Class of the motion for approval of the proposed Plan of
Allocation satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the
Private Securities Litigation Reform Act of 1995 (15 U.S.C. § 78u-4(a)(7)), due process, and all
other applicable law and rules, constituted the best notice practicable under the circumstances, and
constituted due and sufficient notice to all persons and entities entitled thereto.

4. The Notice, which included the Plan of Allocation, was available to potential
Settlement Class Members and nominees on the settlement website and no objections to the
proposed plan were submitted.

5. The Court hereby finds and concludes that the formula for the calculation of the
claims of Claimants as set forth in the Plan of Allocation mailed to Settlement Class Members
provides a fair and reasonable basis upon which to allocate the proceeds of the Net Settlement
Fund among Settlement Class Members with due consideration having been given to
administrative convenience and necessity.

6. The Court hereby finds and concludes that the Plan of Allocation is, in all respects,
fair and reasonable to the Settlement Class.

7. There is no just reason for delay in the entry of this Order, and immediate entry by

the Clerk of the Court is expressly directed.

Dated: Mi exornln [f. , 2019

 

 

The Honorable W. Louis Sands
Senior United States District Judge
